


110 HR 4664 IH: Social Security Surplus Protection Act

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4664
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Kuhl of New York
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on the
			 Budget and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for investment and protection of the Social
		  Security surplus.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Surplus Protection Act
			 of 2007.
		2.Investment of the
			 Annual Surplus of the Federal Old-Age and Survivors Insurance Trust Fund and
			 the Federal Disability Insurance Trust Fund
			(a)In
			 generalSection 201(d) of the Social Security Act (42 U.S.C. 401(d)) is
			 amended—
				(1)by inserting
			 (1) after (d);
				(2)by
			 striking Such investments may be made only and inserting the
			 following: Except as provided in paragraph (2), such investments may be
			 made only;
				(3)by
			 striking the last sentence; and
				(4)by adding at the
			 end the following new paragraph:
					
						(2)(A)The Managing Trustee
				shall, in accordance with policies prescribed in regulations of the Social
				Security Surplus Investment Board prescribed under subsection (o), ensure that
				amounts in each of the Trust Funds equivalent to the annual surplus for such
				Trust Fund for any calendar year are made available to the Board on a timely
				basis for purposes of investment in accordance with subsection (o). Such
				amounts shall be made available in at least monthly installments and shall be
				determined on the basis of estimates, by the Commissioner and certified to the
				Secretary of the Treasury, and proper adjustments shall be made in amounts
				subsequently made available to the extent prior estimates were in excess of or
				were less than actual amounts.
							(B)For purposes of this paragraph, the
				annual surplus for either of the Trust Funds for a calendar year
				is the excess (if any) of—
								(i)the sum of—
									(I)in the case of the Federal Old-Age
				and Survivors Insurance Trust Fund, the amounts appropriated to such Trust Fund
				under paragraphs (3) and (4) of subsection (a) and attributable to such
				calendar year,
									(II)in the case of the Federal
				Disability Insurance Trust Fund, the amounts appropriated to such Trust Fund
				under paragraphs (1) and (2) of subsection (b) and attributable to such
				calendar year, and
									(III)in either case, the amount
				appropriated to such Trust Fund under section 121(e) of the Social Security
				Amendments of 1983 and attributable to such calendar year, and any amounts
				otherwise credited to or deposited in such Trust Fund under this title
				attributable to such calendar year, over
										(ii)the amount estimated by the Commissioner to
				be the total amount to be paid from such Trust Fund during such calendar year
				for all purposes authorized by section 201 (other than payments of interest on,
				and repayments of, loans from the Federal Hospital Insurance Trust Fund under
				section 201(l)(1), and excluding any transfer payments between the Trust Funds
				and reducing the amount of any transfer from either of the Trust Funds to the
				Railroad Retirement Account by the amount of any transfer into such Trust Fund
				from such Account).
										(C)Amounts of either Trust Fund made
				available to the Social Security Surplus Investment Board under subparagraph
				(A) for purposes of investment under subsection (o), and any proceeds from such
				investment, shall continue to be treated as assets of such Trust Fund, and the
				Managing Trustee shall ensure that such assets are available as necessary for
				payment of benefits pursuant to subsection
				(h).
							.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to annual surpluses for calendar years beginning on or after January 1,
			 2009.
			3.Social Security
			 Surplus Investment BoardSection 201 of the Social Security Act (42
			 U.S.C. 401) is amended by adding at the end the following new
			 subsection:
			
				(o)Social Security
				Surplus Investment Board
					(1)Establishment of
				the Board
						(A)EstablishmentThere is established in the Executive
				branch of the Government a Social Security Surplus Investment Board.
						(B)Number and
				appointmentThe Board shall be composed of 7 members as follows:
							(i)3
				members appointed by the President, of whom 1 shall be designated by the
				President as Chairman; and
							(ii)4
				members appointed by the President, of whom—
								(I)2 shall be
				appointed by the President after taking into consideration the recommendations
				made by the Speaker of the House of Representatives in consultation with the
				minority leader of the House of Representatives; and
								(II)2 shall be
				appointed by the President after taking into consideration the recommendations
				made by the majority leader of the Senate in consultation with the minority
				leader of the Senate.
								(C)Membership
				requirementsMembers of the Board shall have substantial
				experience, training, and expertise in the management of financial investments
				and pension benefit plans. No more than 4 of the members of the Board may be of
				the same political party.
						(D)TermsEach
				member of the Board shall be appointed for a term of 4 years, except that of
				the members first appointed—
							(i)the
				Chairman shall be appointed for a term of 4 years;
							(ii)the remaining
				members appointed under subsection (B)(i) shall be appointed for terms of 3
				years;
							(iii)one of the
				members appointed under subsection (B)(ii)(I) shall be appointed for a term of
				4 years and the other for a term of two years; and
							(iv)one of the
				members appointed under subsection (B)(ii)(II) shall be appointed for a term of
				4 years and the other for a term of 2 years.
							(E)VacanciesA
				vacancy on the Board shall be filled in the manner in which the original
				appointment was made and shall be subject to any conditions which applied with
				respect to the original appointment. An individual chosen to fill a vacancy
				shall be appointed for the unexpired term of the member replaced. The term of
				any member shall not expire before the date on which the member's successor
				takes office.
						(2)Powers and
				duties of the Board
						(A)In
				generalThe Board shall have powers and duties solely as provided
				in this subsection. The Board shall by regulation provide for investment of
				amounts in the Federal Old-Age and Survivors Insurance Trust Fund and the
				Federal Disability Insurance Trust Fund made available to the Board under
				subsection (d)(2)(A) for purposes of investment, including policies to be
				followed in allocating investments among different forms of investment and
				meeting the requirements of subparagraph (F) of this paragraph and of paragraph
				(4).
						(B)Budgetary
				requirementsThe Board shall
				prepare and submit to the President and to the appropriate committees of
				Congress an annual budget of the expenses and other items relating to the Board
				which shall be included as a separate item in the budget required to be
				transmitted to the Congress under section 1105 of title 31, United States Code.
				The Board shall provide for low administrative costs such that, to the extent
				practicable, overall administrative costs of the Board in connection with
				investments made pursuant to subparagraph (A) do not exceed 30 basis points per
				year in relation to assets under management by the Board.
						(C)Additional
				authorities of the BoardThe Board may—
							(i)adopt, alter, and
				use a seal;
							(ii)establish
				policies under this subsection with which the Commissioner shall comply;
				and
							(iii)appoint and
				remove the Executive Director, as provided in paragraph (2).
							(D)Meetings of the
				BoardThe Board shall meet at the call of the Chairman or upon
				the request of a quorum of the Board. The Board shall perform the functions and
				exercise the powers of the Board on a majority vote of a quorum of the Board.
				Four members of the Board shall constitute a quorum for the transaction of
				business.
						(E)Compensation of
				Board members
							(i)In
				generalEach member of the Board who is not an officer or
				employee of the Federal Government shall be compensated at the daily rate of
				basic pay for level IV of the Executive Schedule for each day during which such
				member is engaged in performing a function of the Board. Any member who is such
				an officer or employee shall not suffer any loss of pay or deduction from
				annual leave on the basis of any time used by such member in performing such a
				function.
							(ii)Travel, per
				diem, and expensesA member of the Board shall be paid travel,
				per diem, and other necessary expenses under subchapter I of chapter 57 of
				title 5, United States Code, while traveling away from such member’s home or
				regular place of business in the performance of the duties of the Board.
							(F)Standard for
				Board’s discharge of responsibilitiesThe members of the Board
				shall discharge their responsibilities solely in the interest of the Federal
				Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
				Trust Fund.
						(G)Annual
				reportThe Board shall submit an annual report to the President,
				to each House of the Congress, and to the Board of Trustees of the Federal
				Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
				Trust Fund regarding the exercise of its duties under this subsection. Such
				report shall include a comparison, for the year covered by the report, of the
				rate of return on investments of assets of the Trust Funds made pursuant to
				subsection (d)(2) to the rate of return on investments of assets of the Trust
				Funds otherwise made under subsection (d).
						(H)Public
				accountant
							(i)DefinitionFor
				purposes of this subparagraph, the term qualified public
				accountant shall have the same meaning as provided in section
				103(a)(3)(D) of the Employee Retirement Income
				Security Act of 1974 (29 U.S.C. 1023(a)(3)(D)).
							(ii)EngagementThe
				Executive Director, in consultation with the Board, shall annually engage an
				independent qualified public accountant, who shall conduct an examination of
				all records maintained in the administration of the requirements of this
				subsection that the public accountant considers necessary.
							(iii)DutiesThe
				public accountant conducting an examination under clause (ii) shall determine
				whether the records referred to in such clause have been maintained in
				conformity with generally accepted accounting principles. The public accountant
				shall transmit to the Board a report on his examination.
							(iv)Reliance on
				certified actuarial mattersIn making a determination under
				clause (iii), a public accountant may rely on the correctness of any actuarial
				matter certified by an enrolled actuary if the public accountant states his
				reliance in the report transmitted to the Board under such clause.
							(3)Executive
				Director
						(A)Appointment and
				removalThe Board shall appoint, without regard to the provisions
				of law governing appointments in the competitive service, an Executive Director
				by action agreed to by a majority of the members of the Board. The Executive
				Director shall have substantial experience, training, and expertise in the
				management of financial investments and pension benefit plans. The Board may,
				with the concurrence of 4 members of the Board, remove the Executive Director
				from office for good cause shown.
						(B)Powers and
				duties of Executive DirectorThe Executive Director shall—
							(i)carry out the
				policies established by the Board,
							(ii)administer the
				provisions of this subsection in accordance with the policies of the Board,
				and
							(iii)meet from time
				to time with the Board upon request of the Board.
							(C)Administrative
				authorities of Executive DirectorThe Executive Director
				may—
							(i)appoint such
				personnel as may be necessary to carry out the provisions of this
				subsection,
							(ii)subject to
				approval by the Board, procure the services of experts and consultants under
				section 3109 of title 5, United States Code,
							(iii)secure directly
				from any agency or instrumentality of the Federal Government on a reimbursable
				basis any information which, in the judgment of the Executive Director, is
				necessary to carry out the provisions of this subsection and the policies of
				the Board, and which shall be provided by such agency or instrumentality upon
				the request of the Executive Director,
							(iv)pay the
				compensation, per diem, and travel expenses of individuals appointed under
				clauses (i), (ii), and (v) of this subparagraph, subject to such limits as may
				be established by the Board,
							(v)accept and use the
				services of individuals employed intermittently in the Government service and
				reimburse such individuals for travel expenses, as authorized by section 5703
				of title 5, United States Code, including per diem as authorized by section
				5702 of such title, and
							(vi)except as
				otherwise expressly prohibited by law or the policies of the Board, delegate
				any of the Executive Director’s functions to such employees under the Board as
				the Executive Director may designate and authorize such successive
				redelegations of such functions to such employees under the Board as the
				Executive Director may consider to be necessary or appropriate.
							(4)Fiduciary
				responsibilities
						(A)In
				generalRules similar to the provisions of section 8477 of title
				5, United States Code (relating to fiduciary responsibilities; liability and
				penalties) shall apply in connection with assets placed under the control of
				the Board for purposes of investment, in accordance with regulations which
				shall be issued by the Board. The Board shall issue regulations with respect to
				the investigative authority of appropriate Federal agencies in cases involving
				such assets.
						(B)Exculpatory
				provisions voidedAny provision in an agreement or instrument
				which purports to relieve a fiduciary from responsibility or liability for any
				responsibility, obligation, or duty under this subsection shall be void.
						(5)Civil actions by
				BoardIf any person fails to meet any requirement of this
				subsection or regulations prescribed thereunder or of any contract entered into
				under this subsection, the Board may bring a civil action in any district court
				of the United States within the jurisdiction of which such person’s assets are
				located or in which such person resides or is found, without regard to the
				amount in controversy, for appropriate relief to redress the violation or
				enforce the requirement, and process in such an action may be served in any
				district.
					(6)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Board, for fiscal years beginning on or after October 1, 2008, such sums as are
				necessary to carry out the Board’s duties under this
				subsection.
					.
		4.Protection of social
			 security surpluses
			(a)Protection of
			 social security surplusesTitle III of the Congressional Budget
			 Act of 1974 is amended by adding at the end the following new section:
				
					316.Safeguarding social security surpluses(a)In general
							(1)Concurrent
				resolutions on the budgetIt shall not be in order in the House
				of Representatives or the Senate to consider any concurrent resolution on the
				budget, or an amendment thereto or conference report thereon, that would set
				forth a deficit for any fiscal year for which there is a projected net surplus
				in the Federal Old-Age and Survivors Insurance Trust Fund and the Federal
				Disability Insurance Trust Fund.
							(2)Spending and tax
				legislationIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, motion, or conference report if—
								(A)the enactment of
				that bill or resolution, as reported;
								(B)the adoption and
				enactment of that amendment; or
								(C)the enactment of
				that bill or resolution in the form recommended in that conference
				report,
								would
				cause a deficit for any fiscal year for which there is a projected net surplus
				in the Federal Old-Age and Survivors Insurance Trust Fund and the Federal
				Disability Insurance Trust Fund.(b)Enforcement
							(1)Budgetary levels
				with respect to concurrent resolutions on the budgetFor purposes
				of enforcing any point of order under subsection (a)(1), the extent to which
				there is a deficit for any fiscal year shall be determined on the basis of
				budgetary aggregates set forth in the later of the concurrent resolution on the
				budget, as reported, or in the conference report on the concurrent resolution
				on the budget, adjusted to the maximum extent allowable under all procedures
				that allow budgetary aggregates to be adjusted for legislation that would cause
				a decrease in any surplus or an increase in any deficit for any fiscal year
				covered by the concurrent resolution on the budget (other than procedures
				described in paragraph (2)(A)(ii)).
							(2)Current levels
				with respect to spending and tax legislation
								(A)In
				generalFor purposes of enforcing subsection (a)(2), the extent
				to which there is a deficit for any fiscal year shall be—
									(i)calculated using
				the following assumptions—
										(I)direct spending
				and revenue levels at the baseline levels underlying the most recently agreed
				to concurrent resolution on the budget; and
										(II)for the budget
				year, discretionary spending levels at current law levels and, for outyears,
				discretionary spending levels at the baseline levels underlying the most
				recently agreed to concurrent resolution on the budget; and
										(ii)adjusted for
				changes in the surplus or deficit levels set forth in the most recently agreed
				to concurrent resolution on the budget pursuant to procedures in such
				resolution that authorize adjustments in budgetary aggregates for updated
				economic and technical assumptions in the mid-session report of the Director of
				the Congressional Budget Office.
									Such
				revisions shall be included in the first current level report on the
				congressional budget submitted for publication in the Congressional Record
				after the release of such mid-session report.(c)Waiver and
				appealSubsection (a) may be waived or suspended in the Senate
				only by an affirmative vote of three-fifths of the Members, duly chosen and
				sworn. An affirmative vote of three-fifths of the Members of the Senate, duly
				chosen and sworn, shall be required in the Senate to sustain an appeal of the
				ruling of the Chair on a point of order raised under this
				section.
						.
			(b)Conforming
			 amendmentThe item relating to section 316 in the table of
			 contents set forth in section 1(b) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended to read as follows:
				
					
						Sec. 316. Safeguarding social security
				surpluses.
					
					.
			
